DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on January 28, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Response to Amendment
	Applicant’s Amendment filed January 28, 2022 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection under 35 U.S.C. § 103 of claim 10.
Applicant states that claim 10 recites "wherein the coating layer processed into the tapered shape has unevenness extending on the circumference thereof." 
Applicant argues that the Office Action relies on elements 12 and 32 shown in Fig. 4 of Feth for a teaching of the aforementioned claim 10 features. However, Figs. 2 to 4 of Feth fail to show that the coating layer processed into the tapered shape has unevenness. 
The examiner explained in the rejection that the coating layer, which is processed into the tapered shape illustrated in Figures 2-4 of Feth, will inherently have some degree of unevenness.
The drawings of Feth are not to scale and do not illustrated every detail of the elements of the invention, i.e. surface roughness or smoothness is not illustrated to scale.  However, partial removal of the coating material to form the tapered shape will inherently provide a surface that has some degree, no matter how large or small, of roughness, as it is nearly impossible to form a perfectly smooth surface.  Claim 10 does not define a degree of roughness or unevenness.  
Applicant states that since claim 10 includes the feature that "the coating layer processed into the tapered shape has unevenness extending on the circumference thereof', when the protective resin is recoated after the glass fiber is fusion-spliced, an adhesion area between the coating layer and the protective resin is increased, thereby making it possible to increase the intensity of the fusion-spliced optical fiber (see paragraph 0042 of Applicant's specification.)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an increased adhesion area and an increased intensity of the fusion-spliced optical fiber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Additionally, as noted above and in the rejection, the tapered portion of the coating layer, left behind by partial removal of the coating layer, will inherently have an uneven surface to some degree.  Applicant has also not define a degree of unevenness.  And any degree of unevenness will inherently increase a surface area thereof.  
Applicant states that none of the cited references teach or suggest such effect. Applicant respectfully submits that Feth does not teach or render obvious at least the features of "wherein the coating layer processed into the tapered shape has unevenness extending on the circumference thereof," as recited in claim 10. Applicant submits that Nakamura fails to overcome the deficiencies of Feth. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 103 of claim 10 be withdrawn.
The examiner disagrees for the reasons stated above.  As stated in the rejection, the coating layer will inherently have some degree of unevenness.  Feth does not teach or suggest that the tapered portion of the coating is perfectly smooth with no unevenness, and it’s understood by one of ordinary skill that perfectly smooth surfaces are extremely difficult if not nearly impossible to fabricate.  Therefore, the tapered surface of the partially removed coating layer will inherently have some degree of unevenness, which is sufficient to meet the claimed limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feth et al. (US 6,139,196) in view of Nakamura et al. (US 6,550,985 B2).
Regarding claim 10; Feth et al. discloses an optical fiber (11, 30 of Feth et al.; see Figures 2-4 of Feth et al.) in which a coating layer (13, 32) at an end portion, on a splicing side, of each of a pair of optical fibers (11, 30) is processed into a tapered shape (see Figures 2-4), exposed end surfaces (21, 34) of fibers are fusion-spliced (see Figure 4; see column 3, line 58, through column 4, line 4), and a periphery of exposed portions of the fibers (13, 30) is protected with a recoating material (rejacketed; see column 4, lines 4-7), wherein the coating layer (13, 32) processed into the tapered shape has unevenness extending on the circumference thereof (the coating layer will inherently have some degree of uneveness).  
Feth et al. does not specifically disclose that the fiber is glass, and does not specifically disclose that the recoating material is a protective resin covering a stripped portion of the coating layer.  The partially stripped coating (13, 32) includes a partially stripped tapered portion (see Figures 2-4 of Feth et al.).
Since Feth et al. does not teach or suggest that the fiber is formed of any particular material or that the recoating material is any particular material, it is evident that the particular material appears to be non-critical, meaning that the invention of Feth et al. would be expected to perform equally well regardless of the particular materials employed to form the fiber or the rejacketing material.  Additionally, the examiner notes that optical fibers are conventionally formed of glass and that resin is conventionally used to recoat fused sections of glass fibers.  For example, Nakamura et al. discloses a method of splicing two optical fibers (see the title and Figures 1A-1G), wherein the two silica-glass-based fibers (11, 21; see column 4, lines 55-57) have coatings (12, 22) removed therefrom (see column 4, lines 49-60) and are fused together (see column 5, lines 1-16) before being recoated with a resin material (see column 6, lines 23-29), such that the outside diameter of the resin is equal to that of the coating area.
Therefore, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to use a glass fiber in the invention of Feth et al. and to use a resin material as the material for recoating, since these materials are commonly used to form fibers and recoating materials in the art, and since, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.  
Allowable Subject Matter
Claims 1-3, 6-9, 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
A method for manufacturing an optical fiber, as defined by claim 1, wherein the step of stripping is a step of repeating: a step of arranging a mask that allows the laser light to pass through only a predetermined region between the optical fiber and a light source of the laser light and scanning the mask in a direction perpendicular to an axial direction of the optical fiber and in a direction perpendicular to an irradiation direction of the laser light; and a step of rotating the optical fiber about an axis of the optical fiber to change an irradiation position of the laser light to the optical fiber in combination with all of the other limitations of claim 1; or
A method for manufacturing an optical fiber, as defined by claim 7, wherein the step of stripping is a step of rotating the optical fiber about an axis of the optical fiber and irradiating the optical fiber with the laser light in a state where a mask that allows the laser light to pass through only a predetermined region is arranged between the optical fiber and a light source of the laser light in combination with all of the other limitations of claim 7; or
An optical fiber, as defined by claim 12, in which a coating layer at an end portion, on a splicing side, of each of a pair of optical fibers is processed into a tapered shape, exposed end surfaces of glass fibers are fusion-spliced, and a periphery of exposed portions of the glass fibers is protected with a protective resin, wherein the tapered shape is a regular polygonal pyramid shape symmetrical with respect to an axis of the optical fiber.  
Claims 2, 3, 6, 8, and 9 depend from claim 1, and claims 13-17 depend from claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874